 

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This Amendment (“Amendment”) amends that certain Securities Purchase Agreement
dated May 4, 2017 (“SPA”) by and between CHANTICLEER HOLDINGS, INC., a Delaware
corporation (“Chanticleer”) and the Purchasers signatory thereto. Capitalized
terms not otherwise defined herein have the meanings ascribed to them in the
SPA.

 

WHEREAS, Chanticleer and the Purchasers desire to amend and replace Section 4.17
of the SPA in the manner hereinafter set forth in order to comply with Listing
Rule 5640 of the NASDAQ Stock Market.

 

NOW, THEREFORE, in consideration of the mutual promises, conditions,
representations and warranties hereinafter set forth and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto have mutually agreed as follows:

 

1.The foregoing recital is true and correct and incorporated herein.

 

2.Section 4.17 of the SPA is hereby amended to read, in its entirety, as
follows:

 

“Board of Directors. Contemporaneous with the Closing (or, if requested by the
Purchasers, at the earliest practical date after the date hereof), the Company
shall appoint one director selected by Purchasers holding a majority in interest
of the Debentures (the “Board Appointee”) to the Board of Directors. Within 3
Trading Days after such appointment the Company shall provide the Purchasers
evidence of such appointment by copies of all of the necessary corporate actions
required to be taken by the Company in accordance to its certificate or articles
of incorporation, bylaws or other organizational or charter documents and in
accordance with the laws of the State of Delaware. Furthermore, from the date
hereof until the Purchasers, in the aggregate, hold Debentures in the principal
amount less than $1,500,000 (the “Appointment Period”), the Purchasers shall
have the right, but not the obligation, to appoint the Board Appointee to the
Board of Directors and Purchasers holding a majority in interest of the
Debentures may terminate such right by providing written notice to the Company.
The Company agrees that it shall have its Board of Directors or nominating
committee, if it has one, re-nominate Board Appointee as a director pursuant to
this Section 4.17 and to recommend to the Company’s stockholders that that they
vote “for” such nominee, and that all proxies given to management are voted in
favor of such nominee. Upon expiration of the Appointment Period and until such
time that the Purchasers no longer hold the Debentures, the Purchasers shall
have the right, but not the obligation, to designate one (1) non-voting observer
to attend meetings of the Board of Directors as an observer. The observer shall
be entitled to notice of all meetings of the Board of Directors, in the manner
that notice is provided to members of the Board of Directors, shall be entitled
to receive all materials provided to members of the Board of Directors, at the
same time as provided to members of the Board of Directors and shall be entitled
to attend (whether in person, by telephone, or otherwise) all meetings of the
Board of Directors as a non-voting observer.”

 

3.       Except as set forth herein, all other terms and conditions contained in
the Agreement that are not changed, amended or modified through this Amendment
shall remain unchanged and in full force and effect.

 

 

  

 

4.        In the case of conflict between the provisions of the SPA and/or other
Transaction Documents, on the one hand, and this Amendment on the other hand,
the provisions of this Amendment will prevail.

 

5.       This Amendment may be executed in counterparts, all of which, when so
executed and delivered, shall be deemed an original, but all counterparts
together shall constitute but one agreement. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or in electronic (i.e.,
“pdf”) format shall be effective as delivery of a manually executed counterpart
signature page.

 

IN WITNESS WHEREOF, this Amendment has been duly executed by or on behalf of
each of the parties.

 

CHANTICLEER HOLDINGS INC., a Delaware corporation         By: /s/ Michael D.
Pruitt   Name: Michael D. Pruitt   Its: Chief Executive Officer  

 

AGREED AND ACCEPTED:

PURCHASERS:

 

Douglas S. Ramer   Bryan Ezralow 1994 Trust U/T/D 12.22.1994             /s/
Douglas S. Ramer     /s/ Bryan Ezralow   Douglas S. Ramer   By: Bryan Ezralow  
    Its: Trustee           Elevado Investment Company, LLC   C and R Irrevocable
Trust U/T/D 11.05.07             /s/ Bryan Ezralow     /s/ David M. Leff By:
Bryan Ezralow, as Trustee of the   By: David M. Leff   EzralowFamily Trust
U/T/D/ 12.09.1980   Its: Trustee Its: Manager and Member               EMSE, LLC
  David Leff Family Trust U/T/D 2.03.1988             /s/ Bryan Ezralow     /s/
David M. Leff By: Bryan Ezralow as Trustee of Bryan Ezralow   By: David M. Leff
  1994 Trust U/T/D 12.22.1994   Its: Trustee Its: Manager and Member            
    Freedman 2006 Irrevocable Trust U/T/D 12.27.2006   Haddad Family Trust      
      /s/ Gary E. Freedman     /s/ David Haddad By: Gary E. Freedman   By: David
Haddad Its: Trustee   Its: Trustee           Freedman Family Trust U/T/D
5.25.1982   Jonathan and Nancy Glaser Trust U/T/D 12.16.1998             /s/
Gary E. Freedman     /s/ Jonathan Glaser By: Gary E. Freedman   By: Jonathan
Glaser Its: Trustee   Its: Trustee           Larry S. Spitcaufsky, Trustee of
Larry Spitcaufsky Family Trust U/T/D 1.19.88   Marc Ezralow 1997 Trust U/T/D
11.26.1997             /s/ Larry Spitcaufsky     /s/ Marc Ezralow By: Larry
Spitcaufsky   By: By: Marc Ezralow Its: Trustee   Its: Trustee           Joshua
and Julie Ofman Family Trust   SPA Trust             /s/ Joshua Ofman     /s/
Marc Ezralow By: Joshua J. Ofman   By: Marc Ezralow Its: Trustee   Its: Trustee

 

2 

  



